DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.  Claims 1, 8 and 10 are independent. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	Claim 2 recites “but not limited to:” language that is unclear and indefinite as to what else is included by said claim language. 
	Claims 4, 8 and 10 recite fragrances and buffering agent Markush groupings that do not end with an ‘and’. 
	Claim 9 recites buffering agents with language that is unclear if both the citric acid and hydrated silica are required or if the citric acid and hydrated silica are intended to be a part of a Markush grouping?  BRI of the claim language for purposes of examination is citric acid and hydrated silica being part of a Markush.  
	Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.”  See Ex Parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Lawshee et al. (US 2007/0049511 A1).
	Lawshee et al. illustrate by example on page 11, [0137] a liquid laundry detergent comprising one or more of anionic/nonionic surfactant, sodium chloride buffering agent, Zinc ricinoleate odor absorber which teaching anticipates “…the detergent comprising one or more of:…” as required by claims 1 and 5.  Accordingly, the example on page 11, [0137] anticipates the material limitations of the instant claims.  
Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lawshe et al. (US 2007/0049511A1).
	Lawshe et al. are relied upon as set forth above. However, Lawshee do not illustrate by example the surfactant and enzyme of claims 2, 6, and 10.
	Lawshee teach a detergent with odor control comprising at least 1-10% alkyl polyglucosides surfactants in [0016] and [0127] teaches Lauryl Methyl Gluceth-10 Hydroxypropyl Diamonium Chloride which teaching encompasses the claimed C10-C16 carbon chain for the alky polyglucoside as is required by claims 2, 8, and 10. See pages 1-2 and 10, [0016] and [0127]. 
	Lawshe et al. teach a buffering agent selected from sodium carbonate and sodium borate in [0028] and [0085].  
	Lawshe et al. teach the claimed zinc ricinoleate odor absorber in [0007] and abstract.  
	Lawshe et al. teaches preservative on page 7, [0091-0093].
	Lawshe et al. teaches enzymes in [0053] page 4.
	Lawshe et al. illustrate 0.17% perfume fragrances in [0047], and the formulation in the table of [0137].
	It would have been nonetheless obvious to one of ordinary skill in the art, to modify the exemplary detergent of Lawshee with the claimed surfactant and enzyme as required by claims 2, 6 and 10 because Lawshe et al. suggest the claimed surfactant and enzymes in laundry detergents with fragrance provides odor control in laundry in general and it is reasonable for one of ordinary skill to envisage undergarments in laundry in general, which would reasonably have the same types of bodily soils as pet soils.  
Claims 3-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lawshe et al. (US 2007/0049511A1) as applied to claims 1-2, 5-6 and 10 above, and further in view of Fry (US 20100083444 A1).
	Lawshe et al. are relied upon as set forth above.  Lawshe et al. does not teach the essential oil fragrances of claims 3-4 and 8.  Also, Lawshe et al. does not teach the detergent is contained within a capsule as is required by claim 7.  Examiner notes that claim 9 limitation to a citric acid builder is taught in [0061] and silica containing formulations are taught in [0074].
	In the analogous art, Fry (US 20100083444 A1) teaches a fragrance lavender essential oils encompassing claims 3-4, and 8.  See [0015]   Specifically, Fry [0035], page 3, guides one of ordinary skill to encapsulate the detergent containing the fragrance (as required by claim 7) so as to prevent evaporation of the fragrance agent in the laundry detergent by for example, a fragrance agent may be encapsulated or embedded in compounds to protect and release the fragrance in a controlled manner during the washing and drying process. Such fragrance agents in these formulations evaporate at a slower rate and impart a pleasant odor to the washed textile fabrics.  See page 3, [0035].  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fragrance in the detergent of Lawshe et al. to the claimed fragrances recited in claims 3-4 and 7-9 because Lawshe et al. teach a laundry detergent with fragrance provides odor control in general and Fry establishes the state of the art, that the claimed essential oil fragrances are known to provide superior odor control and cleaning in laundry detergents.  While the teachings are silent as to the intended use of the detergent on pet stains, one of ordinary skill is apprised of the fact that bodily odors and stains from human undergarment laundry at least, would be similar to those of pet stains and thus would be similarly cleaned by the detergent comprising the same components as claimed.  
	One of ordinary skill is motivated to combine the teachings of Lawshe et al. with that of Fry since both are in the analogous art of laundry detergents in general.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREETI KUMAR/Examiner, Art Unit 1761                                                                                                                                                                                                        
/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761